Donlon, Judge:
The foregoing three appeals to reappraisement on the calendar of the Boston Term were called in New York on April 29, 1968, at a regularly scheduled calendar call. Defendant moved that these appeals be dismissed on the ground that they had not been timely filed as required by statute. Plaintiff conceded untimeliness.
On consideration of the official papers on file in the court, it appears that in appeal R65/18112 notice of appraisement was mailed July 2, 1965, and that written appeal for reappraisement was filed 33 days thereafter, on August 4, 1965. In the appeals, R65/18113 and R65/18114, notices of appraisement were mailed June 25, 1965, and written appeals were filed 40 days thereafter, on August 4,1965.
These appeals are found to be untimely and should be dismissed. (Section 501, Tariff Act of 1930, as amended.) The motion is granted.
Judgment will be entered accordingly.